Citation Nr: 1827813	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-27 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder with radiculopathy.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for tinea cruris, claimed as jock itch.

4.  Entitlement to service connection for fungus, both feet.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a bilateral hearing loss disability.

7.  Entitlement to a initial higher ratings for genital herpes, rated at noncompensable prior to September 22, 2011; 10 percent from September 22, 2011 to October 23, 2012; 30 percent from October 23, 2012 to June 11, 2014; 10 percent from June 11, 2014 to January 6, 2017; and 30 percent as of January 6, 2017.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to September 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2009, July 2014, and January 2017 rating decisions of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, by rating decision in June 2017, the RO granted ratings of 10 percent from September 22, 2011 to October 23, 2012; 30 percent from October 23, 2012 to June 11, 2014; 10 percent from June 11, 2014 to January 6, 2017; and 30 percent as of January 6, 2017 for the service-connected herpes.   However, inasmuch as higher ratings are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for depression and a bilateral hearing loss disorder and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a lumbar spine disorder with radiculopathy was incurred in or is due to or the result of service.

2.  The preponderance of the evidence is against a finding that tinea cruris was incurred in or is due to or the result of service.

3.  The preponderance of the evidence is against a finding that fungus, both feet, was incurred in or is due to or the result of service.

4.  The preponderance of the evidence is against a finding that a headache disorder was incurred in or is due to or the result of service.

5.  For the period prior to September 11, 2011, the Veteran's genital herpes did not affect at least 5 percent of the Veteran's entire body, affect at least 5 percent of the Veteran's exposed areas, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during a 12-month period.

5.  From September 11, 2011, the Veteran's genital herpes required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during a 12 month period; more than 40 percent of the Veteran's body was not affected, more than 40 percent of the Veteran's exposed areas were not affected, and/or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were not required.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder with radiculopathy was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).
2.  Tinea cruris, claimed as jock itch, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Fungus, both feet, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  A headache disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.  The criteria for a compensable rating prior to September 11, 2011, for genital herpes is denied. .  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2017).

6.  The criteria for a 30 percent rating as of September 11, 2011, but no higher, for genital herpes have been approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7820-7806 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in October 2008 provided all necessary notification to the Veteran.

For initial rating claims or claims for an earlier effective date, where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby making 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating or the effective date of the disability does not trigger additional 38 U.S.C. § 5103(a) notice requirements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA and private medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Concerning the claim for an increased rating claim for genital herpes, the Veteran has been provided with VA examinations, most recently in January 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has not been scheduled for or provided with a VA examination for the claims of entitlement to service connection for a lumbar spine disorder with radiculopathy, tinea cruris, fungus of the feet, or headaches.  The Board finds that a medical opinion is not necessary to decide that claims due to a lack of credible medical evidence of any of those disabilities in service or for decades thereafter.  In essence, there is no competent evidence of record that links the claimed disabilities to service.  Therefore, a VA medical opinion is not warranted for the claims for service connection for lumbar spine disorder with radiculopathy, tinea cruris, fungus of the feet, or headaches.  38 C.F.R. § 3.159(c)(4) (2017).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163(Fed. Cir. 2004).

A disability may be service connected if the evidence of record shows that the Veteran currently has a disability that was chronic in service or that was chronic as defined by regulation with continuity of symptomatology demonstrated after service.  38 C.F.R. § 3.303(a),(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disorder with Radiculopathy, Tinea Cruris, and Fungus of the Feet, Headaches

The VA treatment records show that the Veteran had diagnoses of degenerative joint disease of the lumbar spine, tinea cruris, and tinea pedis during the appeal period, such as in March 2009 and March 2015 VA treatment records.  Further, the Veteran is competent to describe experiencing current headaches, as headaches are observable by lay symptomatology.  The remaining question is whether the claimed disabilities were related to the Veteran's service.

The service medical records are negative for signs, symptoms, or diagnoses of any back disability, jock itch, fungus of the feet, or headaches.  The September 1985 service separation examination report reflects that the Veteran had normal skin, spine, lower extremities, head, and neurological system.  That evidence weighs against a finding of in-service incurrence or aggravation of a back disability, tinea cruris, fungus of both feet, or headaches.  Additionally, none of the post-service medical treatment providers has suggested a connection between service and any current back disability, tinea cruris, fungus of both feet, or headaches.  The only evidence of such a connection comes from the Veteran himself.

The Veteran, as a lay person, is able to competently offer evidence regarding observable symptomatology.  However, his reported observations of pain, jock itch, foot fungus, and headaches did not correspond with diagnosed disabilities in contemporaneous medical evidence.  Although the Veteran has stated that he injured his back and experienced jock itch, foot fungus, and headaches while on active duty, he underwent medical examination at service separation, and a medical examiner found the Veteran's skin, spine, lower extremities, and neurological system to be normal.  Although the Veteran said he had symptoms, the Board finds their statements to be outweighed by the corresponding medical records which did not attribute those symptoms to an identifiable disease or diagnosis for many years after the Veteran's service.

In sum, the evidence of record establishes that the Veteran has degenerative joint disease of the lumbar spine with radiculopathy, tinea cruris, and tinea pedis.  He also likely experiences current headaches.  However, the record does not establish that the claimed disabilities are related to any incident of service.  None of the medical records showing diagnoses of the claimed disabilities indicates that any of the claimed disabilities are at least as likely as not a result of service, and neither the Veteran nor his accredited representative have presented or identified any such existing medical opinion.  Without evidence showing a relationship to service, service connection cannot be granted.  Hickson v. West, 12 Vet. App. 247 (1999).  The evidence shows that the Veteran's skin, back, lower extremities, head, and neurological system were normal at separation from service, and the medical evidence of record does not show the claimed disabilities for many years after separation from service.  The evidence also does not show that any arthritis or organic disease of the nervous system causing lower extremity neurologic disability manifested to a compensable degree within one year following separation from service.

Accordingly, the Board finds that the claims for service connection for a back disability with radiculopathy, tinea cruris, fungus of the feet, and headaches must be denied.  The record does not contain evidence showing that it is at least as likely as not that any back disability with radiculopathy, tinea cruris, fungus of the feet, or headaches are related to service or any event, injury, or disease during service.  In reaching this conclusion, the Board finds that the preponderance of the evidence is against the claim, and that claim must be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Genital Herpes

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A claimant may experience multiple distinct degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2017).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Veteran's service-connected genital herpes has been rated under Diagnostic Code 7820, for infections of the skin.

Diagnostic Code 7820 instructs that infections of the skin not elsewhere in the schedular rating should be rated after consideration of Diagnostic Codes 7801 through 7806.  Under Diagnostic Code 7806, the rating code for dermatitis and eczema, a 10 percent rating is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or for dermatitis or eczema that requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent disability rating is assigned for dermatitis or eczema, affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or for dermatitis or eczema that requires constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the past 12-month period.  38 C.F.R. § 4.118.

In Johnson v. Shulkin, the Federal Circuit distinguished between "systemic" therapy versus "topical" therapy, holding that systemic therapy means treatment affecting the whole body, whereas topical therapy means treatment pertaining to a particular surface area that affects only the area to which it is applied.  862 F.3d 1351 (Fed. Cir. 2017).

Service connection for herpes genitalis was granted in a July 2014 RO decision.  A noncompensable disability rating was established, effective October 14, 2008.  The Veteran disagreed with the initial rating assigned.  During the course of the appeal, in a June 2017 decision, ratings of noncompensable prior to September 22, 2011; 10 percent from September 22, 2011 to October 23, 2012; 30 percent from October 23, 2012 to June 11, 2014; 10 percent from June 11, 2014 to January 6, 2017; and 30 percent as of January 6, 2017 were established.

For the period prior to September 22, 2011, the Board finds that a compensable disability rating is not warranted.  The relevant evidence pertaining to this period consists of a September 28, 2009 VA treatment record which contains the Veteran's complaint of intermittent lesions on his penis.  The examiner remarked that there were no lesions on examination.  As the evidence of record does not show that at least 5 percent of the Veteran's entire body was affected, at least 5 percent of the Veteran's exposed areas was affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a compensable disability rating is not warranted.  Indeed, the objective evidence for this period shows that the Veteran's skin was clear, and he was not prescribed immunosuppressive drugs prior to September 22, 2011.

However, the Board finds that for the period from September 22, 2011, a single disability rating of 30 percent, but no higher is warranted.  

On September 22, 2011, the Veteran told a VA treatment provider that he got genital lesions every two to three months in the genital area and every two weeks in his mouth.  The examiner said when the Veteran had an acute episode, he should use acyclovir cream and oral acyclovir three times a day for seven days.  The examiner said that if the Veteran continued to have recurrences, he should use prophylactic acyclovir for a year, and eventually longer.  

A December 29, 2011 VA treatment note indicates that the Veteran was beginning suppressive therapy for herpes.  His medication was reviewed.  

A February 3, 2014 VA treatment note reflects that the Veteran had about three herpes flares a year.  The examiner felt that suppressive doss of acyclovir were not indicated.  

On VA examination on June 11, 2014, the examiner remarked that the Veteran's treatment plan did not include taking continuous medication for his herpes.  His penis and testes were deemed normal.  The examiner specified that the Veteran did not have any scars or other pertinent physical findings related to his herpes.  There were no blisters.

A December 17, 2014 VA treatment record reflects that the Veteran was prescribed acyclovir for recurrent genital herpes.

In a statement received by VA on June 1, 2016, the Veteran said that he had herpes breakouts at least six to seven times a year.  He said he was put on medications to help control his condition.  Later, he said that he had outbreaks seven to eight times a year.

On VA examination on January 6, 2017, the Veteran said he experienced eight to nine outbreaks per year.  His symptoms included painful blisters and a sharp pain in his stomach.  He took acylovir during outbreaks.  The examiner said that the Veteran did not have any systemic manifestations.  The examiner specified that the Veteran had been treated with oral acyclovir for six weeks or more, but not constantly, in the past 12 months.  There were no debilitating episodes in the prior 12 months.  Less than five percent of the total body area and no exposed area were affected.  The examiner said that the Veteran was clinically clear on present examination.  There were hyperpigmented macules at the site of previous lesions.  No scarring was noted.

The Board recognizes that September 22, 2011 is the date on which the Veteran was first prescribed oral acyclovir, and the Veteran has been prescribed acyclovir from that time through the present.  In prescribing acyclovir, the Veteran's treatment provider instructed the Veteran to use acyclovir cream and oral acyclovir three times a day for seven days whenever he had an acute episode.  At that time, the Veteran reported that he got genital lesions every two to three months.  The Veteran's outbreaks have continued, as seen in the February 2014 VA treatment record, December 2014 VA treatment record, June 2016 statement from the Veteran, and January 2017 VA examination report.  Extending every reasonable doubt to the Veteran, and applying the Veteran's treatment provider's instructions for oral acyclovir, the Veteran's genital herpes required systemic therapy totalling a duration of six weeks or more during a 12-month period as of September 22, 2011 through the present.  As such, a 30 percent disability rating for genital herpes is warranted from September 22, 2011, through the present.

A rating higher than 30 percent is not warranted, as more than 40 percent of the Veteran's body was not affected, more than 40 percent of the Veteran's exposed areas were not affected, and/or constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs were not required during a 12-month period.  Both the June 2014 and January 2017 VA examiners specified that the Veteran's genital herpes did not require constant systemic therapy.


ORDER

Entitlement to service connection for a lumbar spine disorder with radiculopathy is denied.

Entitlement to service connection for tinea cruris, claimed as jock itch, is denied.

Entitlement to service connection for fungus, both feet, is denied.

Entitlement to service connection for headaches is denied.

Entitlement to a compensable rating prior to September 11, 2011, for genital herpes is denied. 

Entitlement to a 30 percent rating as of September 11, 2011, but no higher, for genital herpes is granted.


REMAND

Concerning the Veteran's claim for service connection for depression, the Veteran underwent VA examination in October 2016.  The examiner gave the Veteran a diagnosis of major depressive disorder, recurrent.  The examiner specified that only one mental disorder was diagnosed.  The examiner opined that the Veteran's depression diagnosis was less likely as not proximately due to or the result of his service-connected herpes genitalis, as the Veteran never expressed feeling depressed as a result of his herpes, even after being given several opportunities to discuss reasons for his depressed mood.

The Board appreciates the opinion the October 2016 VA examiner gave regarding the theory of secondary service connection.  However, no opinion was given regarding whether it was at least as likely as not that the Veteran's currently diagnosed depression was directly related to his active duty.  When VA provides an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained regarding whether the Veteran's currently diagnosed depression is directly related to his active duty service.

Concerning the Veteran's claim for service connection for a bilateral hearing loss disability, the Veteran's military occupational specialty was Air Defense Artillery Short Range Gunnery Crewman.  As such, he was likely exposed to loud noises while on active duty.

The Veteran underwent VA examination in June 2014.  At that time, the Veteran's pure tone thresholds, in decibels, were:


HERTZ

500
1000
2000
3000
4000
RIGHT
50
45
35
35
45
LEFT
25
25
25
25
30

Speech discrimination scores using the Maryland CNC word list were 96 percent for the right ear and 96 percent for the left ear.  The examiner opined that the Veteran's right and left ear hearing loss was not  as least as likely as not caused by or a result of service.  The examiner noted that the Veteran's hearing at the time of his separation from service was essentially normal, and on examination in 2008, the Veteran again had essentially normal hearing bilaterally.  The examiner felt that it was improbable that a significant threshold shift occurred during the Veteran's active duty.  As such, the examiner opined that it was less likely than not that the Veteran's hearing loss was the result of military noise exposure.

The Board finds the June 2014 VA examination report to be inadequate for adjudicative purposes.  The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a fully recovered temporary threshold shift, hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The June 2014 VA examiner did not address those research papers in the report.  The examiner also relied upon a showing of normal hearing loss at separation to support a negative finding.  That has been found to be an inadequate basis for a negative finding in claims for service connection for hearing loss.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

The Board also finds that the claim of entitlement to TDIU is inextricably intertwined with the pending claims for service connection.  The appropriate remedy for an inextricably intertwined issue is to remand it pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary releases, obtain all relevant VA and private treatment records not already associated with the claims file.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disability, to include depression.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies must be performed.  The examiner should diagnose every identified psychiatric disability.  The examiner must also take a full history from the Veteran.  The examiner is requested to::

(a)  Diagnose all psychiatric disabilities found.

(a)  For each psychiatric disability diagnosed during the pendency of the claim, is it at least as likely as not (50 percent or greater probability) that each psychiatric disability began during active service or is related to an incident of service?

(b)  For each psychiatric disability diagnosed during the pendency of the claim, is it at least as likely as not (50 percent or greater probability) that each psychiatric disability is proximately due to or the result of service-connected disabilities, or has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disabilities?

(c)  Is it at least as likely as (50 percent or greater probability) not that a psychosis manifested within one year following separation from service?

3.  Schedule the Veteran for a VA examination for an opinion on whether any hearing loss disability is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact on the opinion, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

4.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


